997 So.2d 489 (2008)
Randy V. HEYSEK, Appellant,
v.
Mary L. HEYSEK, Appellee.
No. 2D08-1758.
District Court of Appeal of Florida, Second District.
December 17, 2008.
Stanford R. Solomon of The Solomon Law Group, Tampa, for Appellant.
Ann Loughridge Kerr and Ingrid Anderson, Clearwater, and Charles A. Carlson of Barnett, Bolt, Kirkwood, Long & McBride, Tampa, for Appellee.
*490 WHATLEY, Judge.
The Husband, Randy V. Heysek, appeals the nonfinal order awarding the Wife, Mary L. Heysek, temporary attorney's fees. He argues that the order must be reversed because the trial court failed to set forth factual findings regarding the reasonable hourly rate and the number of hours reasonably expended. See Ghay v. Ghay, 954 So.2d 1186 (Fla. 2d DCA 2007) (reversing award of temporary attorneys' fees because of lack of factual findings regarding reasonable hourly rates and amount of fees expected to be reasonably incurred). He also argues that the order must be reversed because the trial court failed to make any findings that he has the ability to pay the amount of fees awarded. See Kasm v. Kasm, 933 So.2d 48, 50 (Fla. 2d DCA 2006) ("The trial court must `not only determine that one spouse has a need for suit money and the other has the ability to pay, but also that the temporary attorney's fees and costs awarded are reasonable.' ") (quoting Safford v. Safford, 656 So.2d 485, 486 (Fla. 2d DCA 1994)).
The Husband is correct with regard to the deficiencies in the trial court's order, and therefore, we agree and reverse and remand for further consideration.
Reversed and remanded.
DAVIS, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.